DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 10/13/21.    
Claim(s) 1-4, 22-23, 25-28 was/were amended.  
Claim(s) 29 is/are added.  
Claim(s) 1-29 is/are presented for examination..

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites by using the identification information from the connection request causes the device to operate as a slave operation assistant, which receive instruction from different operation assistant.
The limitation of using identification from the connection request, as drafted, is a process that, under its broadest reasonable interpretation, causes the device to act as slave operation assistant of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a controller” language, “causes” in the context of this claim encompasses the user manually using the identification information.  Similarly, the limitation of causes the device to operate as a slave operation assistant, which receive instruction from different operation assistant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller” language, “ranking” in the context of this claim encompasses the user thinking that causes the device to operate as a slave operation assistant, which receive instruction from different operation assistant. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using controller to perform both the receiving and causing steps. The processor in both steps is recited at a high-level of generality (i.e., using the identification information from the connection request causes the device to operate as a slave operation assistant, which receive instruction from different operation assistant) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform causes steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 14, 17-18, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1.
As to claim 1, Lee teaches an information processing apparatus comprising: 
a controller that, response to transmission of connection request from a first device including a first operation assistant to a second device including a second operation assistant (Lee, page 5, paragraph 56; i.e., [0056] Once a slave device 200 has been selected from the slave device list, then the mobile terminal 100 determines whether an alarm trigger signal transmission command is detected (313). If an alarm trigger signal transmission command is detected, then the mobile terminal 100 transmits an alarm trigger signal to the headset 200 (315). Thereafter, control of the method passes to step 309. The mobile terminal 100 can be configured, when a specific device is selected from the slave device list, to transmit the alarm trigger signal to the selected device automatically. The mobile terminal 100 also can be configured, when an alarm trigger signal transmission command is detected, to transmit the alarm trigger signal to the selected device), the connection request including identification information of at least one of the first device and the first operation assistant (Lee, page 5, paragraph 54; i.e., [0054] After outputting the first alarm, the headset 200 transmits an inquiry response signal to the mobile terminal 100 in response to the inquiry signal (305). If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)),
causes, by using the identification information, the second operation assistant of the second device to operate as a slave operation assistant controlled in accordance with an instruction from the first operation assistant of the first device or from a different operation assistant controlled by the first operation assistant of the first device other than the second operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429); [0065] If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list), and to not operate in accordance with an instruction received directly from a user or from any other device without intervention of the first operation assistant. 
But Lee failed to teach the claim limitation wherein an instruction from the first operation assistant of the first device or from a different operation assistant controlled by the first operation assistant of the first device other than the second operation assistant, and to not operate in accordance with an instruction received directly from a user or from any other device without intervention of the first operation assistant.
However, Adkins teaches the limitation wherein an instruction from the first operation assistant of the first device or from a different operation assistant controlled by the first operation assistant of the first device other than the second operation assistant, and to not operate in accordance with an instruction received directly from a user or from any other device without intervention of the first operation assistant (Adkins, page 2, paragraph 27; i.e., [0027] The slave devices 14 only respond (equivalent to not operate instruction received directly from a user) to the requests of the master device 12).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee to substitute communications from Adkins for the trigger signal from Lee to provide a technique to afford more security in a shared bus system where the slave devices are uniquely identified (Adkins, page 1, paragraph 8).
As to claim 2, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein 
when the first device includes a plurality of operation assistants (Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), 
the controller specifies the first operation assistant that provides the instruction to the second operation assistant, among the plurality of operation assistants on the identification information (Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140). 
As to claim 3, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein 
the identification information further includes information indicating an operation assistant that is to receive the instruction (Lee, page 6, paragraph 62; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously), and 
when the second device includes a plurality of operation assistants (Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), 
the controller specifies the second operation assistant that is to receive the instruction from the first operation assistant, among the plurality of operation assistants on the basis of the identification information (Lee, page 5, paragraph 54; i.e., [0054] After outputting the first alarm, the headset 200 transmits an inquiry response signal to the mobile terminal 100 in response to the inquiry signal (305). If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)). 
As to claim 4, Lee-Adkins teaches the information processing apparatus as recited in claim 3, wherein 
the identification information further includes information indicating a device that is to receive the instruction (Lee, page 5, paragraph 54; i.e., [0054] After outputting the first alarm, the headset 200 transmits an inquiry response signal to the mobile terminal 100 in response to the inquiry signal (305). If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)), and 
when a plurality of operation assistants of an identical type and a plurality of devices are located near a device including the different operation assistant (Lee, page 7, paragraph 72; i.e., [0072] The third alarm may be indicative if the alarm trigger signal is received from the mobile terminal 100 even after the Bluetooth communication channel has been established with the mobile terminal 100. With the third alarm, the user can recognize the location of the slave device 200 being connected to the mobile terminal 100), 
the controller further specifies the second device and the second operation assistant that are to receive the instruction among the plurality of operation assistants of the identical type and the plurality of devices on the basis of the identification information (Lee, page 5, paragraph 54; i.e., [0054] After outputting the first alarm, the headset 200 transmits an inquiry response signal to the mobile terminal 100 in response to the inquiry signal (305). If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)). 
As to claim 5, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein the identification information includes at least one of information indicating a type of a device, an identification number unique to the device, information indicating a position of the device, information indicating a name of the device, information indicating a name of an operation assistant, biometric information of a user, information indicating an account currently logged into the device or into the operation assistant, or information indicating an operation history of the device (Lee, page 4, paragraph 40; i.e., [0040] If the inquiry response signal is received from the slave device 200 in response to the inquiry signal from the master device 100, then the first control unit 110 of the mobile terminal 100 can request that the slave device 200 transmits the inquiry response signal and that the slave device 200 also transmits the device identification information. Next, the first control unit 110 may output the model names of the slave device 200. These can be extracted from the identification information data and then displayed on the display unit 130 in the form of a device list. The first control unit 110 transmits an alarm trigger signal to the slave device selected from the device list). 
As to claim 7, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein 
when a device or an operation assistant to which the connection request is directed is not specified on the basis of the identification information (Lee, page 5, paragraph 56; i.e., [0056] Once a slave device 200 has been selected from the slave device list, then the mobile terminal 100 determines whether an alarm trigger signal transmission command is detected (313). If an alarm trigger signal transmission command is detected, then the mobile terminal 100 transmits an alarm trigger signal to the headset 200 (315). Thereafter, control of the method passes to step 309. The mobile terminal 100 can be configured, when a specific device is selected from the slave device list, to transmit the alarm trigger signal to the selected device automatically. The mobile terminal 100 also can be configured, when an alarm trigger signal transmission command is detected, to transmit the alarm trigger signal to the selected device), 
the first operation assistant asks a user a question to obtain information to be used to specify the device or operation assistant to which the connection request is directed (Lee, page 3, paragraph 31; i.e., [0031] The mobile terminal 100 can be configured such that, when a specific device 200 is selected from the device list, the alarm trigger signal is automatically transmitted to the selected device. The mobile terminal I 00 also can be configured such that the alarm trigger signal is transmitted in response to an alarm trigger signal transmission request command. The transmission request command is input by the user). 
As to claim 8, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein 
the second device includes a plurality of operation assistants (Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), and 
the controller specifies, as the second operation assistant, an operation assistant among the plurality of operation assistants that is of a type identical to a type of the first operation assistant operating as a master operation assistant in the first device and that is operating as a master operation assistant in the second device (Lee, page 4, paragraph 40; i.e., [0040] If the inquiry response signal is received from the slave device 200 in response to the inquiry signal from the master device 100, then the first control unit 110 of the mobile terminal 100 can request that the slave device 200 transmits the inquiry response signal and that the slave device 200 also transmits the device identification information. Next, the first control unit 110 may output the model names of the slave device 200. This provides the user with an indication of the correct slave device 200 if there are at least two of the same devices and it is difficult for the user to determine which slave device 200 has been paired with the master device 100). 
As to claim 9, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein 
the controller causes the first operation assistant to operate as a master operation assistant (Lee, page 1, paragraph 11; i.e., [0011] In accordance with another aspect of the present disclosure there is provided a system. The system has a master device transmitting an inquiry signal for discovering at least one slave device; and a first slave device that receives the inquiry signal and transmits an inquiry response signal to the master device, wherein the master device requests an identification information to at least one slave device, receives an identification information from at least one slave device, outputs a slave device list associated with the at least one slave device on a display, and transmits an alarm trigger signal to at least one slave device selected from the slave device list on the display; and the first slave device outputs an alarm upon receipt of at least one of the inquiry signal and the alarm trigger signal), and 
the slave operation assistant operates in accordance with an instruction from the first operation assistant (Lee, page 6, paragraph 62; i.e., Lee, page 6, paragraph 62; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously). 
As to claim 14, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein the controller switches an operation assistant enabled on the second device from the second operation assistant to the first operation assistant, and causes the operation assistant enabled on the second device to operate as the slave operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously; [0065] Next, the first control unit 110 determines whether an alarm trigger signal transmission command is input (415). If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list). 
As to claim 17, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein the controller controls the second operation assistant using a third operation assistant different from the first operation assistant and the second operation assistant, and causes the second operation assistant to operate as the slave operation assistant (Lee, page 1, paragraph 12; i.e., [0012] wherein upon
selecting the third device on the display an alarm request signal is transmitted from the first device to the third device and in response to the alarm request signal the third device provides the indication). 
As to claim 18, Lee-Adkins teaches the information processing apparatus as recited in claim 17, wherein the controller further controls the first operation assistant by using the third operation assistant (Lee, page 1, paragraph 12; i.e., [0012] wherein upon selecting the third device on the display an alarm request signal is transmitted from the first device to the third device and in response to the alarm request signal the third device provides the indication). 
As to claim 21, Lee-Adkins teaches the information processing apparatus as recited in claim 9, wherein 
the second device includes a plurality of second operation assistants (Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), and 
plurality of second operation assistants to operate as the slave operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously; [0065] Next, the first control unit 110 determines whether an alarm trigger signal transmission command is input (415). If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list). 
As to claim 22, Lee-Adkins teaches the information processing apparatus as recited in claim 9, wherein 
the second device includes a plurality of second operation assistants Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140, and 
in response to transmission of a connection request from the first device to the second device, the controller causes a second operation assistant that controls a third device connected to the second device among the plurality of second operation assistants to operate as the slave operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously; [0065] Next, the first control unit 110 determines whether an alarm trigger signal transmission command is input (415). If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list). 
As to claim 23, Lee-Adkins teaches the information processing apparatus as recited in claim 21, wherein the controller selects as the slave operation assistant a second operation assistant that controls a target function to be executed from among the plurality of second operation assistants (Lee, page 1, paragraph [0010]; i.e., The method requests at the master device that the at least one slave device transmits identification information. A slave device list includes the at least one slave device that transmitted the inquiry response signal. An alarm is transmitted by the at least one slave device that received the inquiry signal. A second alarm is transmitted by a target slave device selected from the slave device list and in response to an alarm trigger signal transmitted by the master device). 
As to claim 24, Lee-Adkins teaches the information processing apparatus as recited in claim 21, wherein the controller selects the slave operation assistant from among the plurality of second operation assistants on the basis of the number of devices controllable by each of the plurality of second operation assistants. 
 (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously; [0065] Next, the first control unit 110 determines whether an alarm trigger signal transmission command is input (415). If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list
As to claim 29, Lee-Adkins teaches the information processing apparatus as recited in claim 1, wherein the first operation assistant and the second operation assistant are each an Artificial Intelligence (AI).

Claim(s) 25-28 is/are directed to the apparatus and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 25-28 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and Ansley, U.S. Patent/Pub. No. 2009/0125354 A1.
As to claim 6, Lee-Adkins teaches the information processing apparatus as recited in claim 1.  But Lee-Adkins failed to teach the claim limitation wherein the identification information further includes information indicating an operation history of a device, and the controller specifies, on the basis of the operation history, a most recently used device of a type identical to a type of a device designated by a user, as a device to which the connection request is directed. 
However, Ansley teaches the limitation wherein the identification information further includes information indicating an operation history of a device (Ansley, figure 3), and the controller specifies, on the basis of the operation history, a most recently used device of a type identical to a type of a device designated by a user, as a device to which the connection request is directed (Ansley, page 4, paragraph 45; i.e., [0045] At step 620, new remote data is retrieved via the communications link. That is, at step 620, data within the other control device that was entered into the other control device after the last synchronization operation is retrieved. At step 625, new local data is transmitted to the other control device via the communications link. That is, at step 625, data within the local control device that was entered or generated after the last synchronization operation is uploaded to or transmitted to the other control device).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute data from Ansley for the inquiry signal from Lee to provide a system and method simplifying at least the data manipulation aspects (Ansley, page 1, paragraph 6).


Claim(s) 10-13, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and Kita, U.S. Patent/Pub. No. 2014/0181510 A1.
As to claim 10, Lee-Adkins teaches the information processing apparatus as recited in claim 9.  But Lee-Adkins failed to teach the claim limitation wherein in response to the slave operation assistant finishing a task corresponding to the instruction, the controller terminates a master-slave relationship between the first operation assistant and the second operation assistant. 
However, Kita teaches the limitation wherein in response to the slave operation assistant finishing a task corresponding to the instruction, the controller terminates a master-slave relationship between the first operation assistant and the second Kita, page 4, paragraph 108; i.e., [0108] When it is determined that a user operation of intent to execute the forced logout request has been performed in Step V3 (Step V3; Yes), the CPU 3 '5 transmits a forced logout request signal ( or a forced lock request signal) to the master device 2 (Step V4), and terminates the forced login/logout processing. Incidentally, the forced logout request signal transmitted at that time is received by the master device 2 in the after-mentioned master-device-side security processing (see Step S41 in FIG. 6)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 11, Lee-Adkins teaches the information processing apparatus as recited in claim 1.  But Lee-Adkins failed to teach the claim limitation wherein the controller causes a second account, which is currently logged into the second operation assistant to use the second operation assistant, to log out from the second operation assistant and causes a first account, which is currently logged into the first operation assistant to use the first operation assistant, to log into the second operation assistant to cause the first operation assistant to operate as a master operation assistant and cause the second operation assistant to operate as the slave operation assistant. 
However, Kita teaches the limitation wherein the controller causes a second account, which is currently logged into the second operation assistant to use the second operation assistant, to log out from the second operation assistant and causes currently logged into the first operation assistant to use the first operation assistant, to log into the second operation assistant to cause the first operation assistant to operate as a master operation assistant and cause the second operation assistant to operate as the slave operation assistant (Kita, page 8, paragraph 203-204; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout. [0204] In other words, the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 12, Lee-Kita teaches the information processing apparatus as recited in claim 11.  But Lee-Adkins failed to teach the claim limitation wherein in response to a logout of the first account from the second operation assistant, the controller terminates a master-slave relationship between the first operation assistant and the second operation assistant. 
Kita, page 4, paragraph 108; i.e., [0108] When it is determined that a user operation of intent to execute the forced logout request has been performed in Step V3 (Step V3; Yes), the CPU 3 '5 transmits a forced logout request signal ( or a forced lock request signal) to the master device 2 (Step V4), and terminates the forced login/logout processing. Incidentally, the forced logout request signal transmitted at that time is received by the master device 2 in the after-mentioned master-device-side security processing (see Step S41 in FIG. 6)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 13, Lee-Kita teaches the information processing apparatus as recited in claim 11, wherein the controller does not store, in the second device, information indicating the instruction provided to the slave operation assistant (Lee, page 5, paragraph 56; i.e., [0056] Once a slave device 200 has been selected from the slave device list, then the mobile terminal 100 determines whether an alarm trigger signal transmission command is detected (313). If an alarm trigger signal transmission command is detected, then the mobile terminal 100 transmits an alarm trigger signal to the headset 200 (315). Thereafter, control of the method passes to step 309. The mobile terminal 100 can be configured, when a specific device is selected from the slave device list, to transmit the alarm trigger signal to the selected device automatically. The mobile terminal 100 also can be configured, when an alarm trigger signal transmission command is detected, to transmit the alarm trigger signal to the selected device). 
As to claim 15, Lee-Adkins teaches the information processing apparatus as recited in claim 14.  But Lee-Adkins failed to teach the claim limitation wherein the controller causes a first account, which is currently logged into the first operation assistant in the first device, to log into the slave operation assistant. 
However, Kita teaches the limitation wherein the controller causes a first account, which is currently logged into the first operation assistant in the first device, to log into the slave operation assistant (Kita, page 8, paragraph 203-204; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout. [0204] In other words, the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 16, Lee-Adkins teaches the information processing apparatus as recited in claim 14.  But Lee-Adkins failed to teach the claim limitation wherein in response to the slave operation assistant finishing a task corresponding to an instruction from the first device, the controller switches the slave operation assistant back to the second operation assistant. 
However, Kita teaches the limitation wherein in response to the slave operation assistant finishing a task corresponding to an instruction from the first device, the controller switches the slave operation assistant back to the second operation assistant (Kita, page 8, paragraph 203; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 20, Lee-Adkins teaches the information processing apparatus as recited in claim 9.  But Lee-Adkins failed to teach the claim limitation wherein in response to permission given from a user associated with an account currently logged 
However, Kita teaches the limitation wherein in response to permission given from a user associated with an account currently logged into the second operation assistant to use the second operation assistant, the controller causes the second operation assistant to operate as the slave operation assistant (Kita, page 8, paragraph 203-204; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout. [0204] In other words, the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and Gortz, U.S. Patent/Pub. No. 2005/0048954 A1.
As to claim 19, Lee-Adkins teaches the information processing apparatus as recited in claim 17.  But Lee-Adkins failed to teach the claim limitation wherein the controller further causes the first device to display a screen for exchanging messages between the third operation assistant and a user. 
However, Gortz teaches the limitation wherein the controller further causes the first device to display a screen for exchanging messages between the third operation assistant and a user (Gortz, page 2, paragraph 19; i.e., [0019] According to another embodiment of the invention, the reception of the response may comprise communicating between the slave terminal devices. The slave terminal devices may exchange information, data or interim results related to the generation of the responses).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins to substitute messages from Gortz for the inquiry response signal from Lee to provide a method for exchanging instructing users having a mobile terminal device (Gortz, page 1, paragraph 6).

Response to Arguments
Applicant's arguments with respect to claim(s) 1-29 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Cresci, U.S. Patent/Pub. No. US 20030063760 A1 discloses salve device only responds to read/write commands issued by master device.
Kim, U.S. Patent/Pub. No. US 20050165989 A1 discloses slave device in response to only the request by the master device.
Grushkevich, U.S. Patent/Pub. No. US 20060281408 A1 discloses slave device may only respond to request from the master device.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449